Art of the new DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Richards (WO 2010/003793, 14 January 2010; of record) in view of Murray et al. (WO 2013/174575, 28 November 2013).
Richards discloses a hair conditioning composition to reduce frizz post wash and dry (p. 1, lines 7-8) by applying the composition to hair and rinsing (claim 13; p. 6, lines 4-7). The composition comprises a conditioning surfactant, such as a cationic surfactant, (p. 6, lines 13-14), a fatty alcohol material (p. 7, lines 13-14), and three kinds of silicones (p. 1, line 1). The cationic surfactant is preferably from 0.01 to 10% by weight of the composition (p. 7, lines 8-9). The first silicone is alkyl-modified (p. 1, lines 10-13); the second silicone is a dimethicone (p. 8, line 12), and the third silicone is an amino-functionalized silicone (p. 10, lines 1-5) such as amodimethicone (p. 10, line 10) or trimethylsilylamodimethicone (p. 11, lines 18-20). The composition comprises 0.1 to 20% wt. of the second silicone and the third silicone (claims 1 and 2). The weight ratio of the second silicone to the third silicone is in the range from 15:1 to 1:1 (claim 11). The level of fatty alcohol material is from 0.01 to 10% by weight of the composition (p. 7, lines 27-28). The hair composition may also contain other known ingredients “normally used in hair treatment formulations” (p. 14, lines 14-15).
Richards differ from the instant claims insofar as it does not: 1) specify the inclusion of an additional amino-functional silicone component, 2) specify inclusion of a tricarboxylic acid such as citric acid, and 3) specify rinsing with water.
However, Murray et al. disclose a hair treatment composition (Abstract) comprising at least 4% wt. of a bidentate or tridentate carboxylic acid (p. 1, lines 21-22). The carboxylic acid may be a tricarboxylic acid (p. 2, line 7). The tricarboxylic acid may be citric acid (p. 2, line 15), which shows straightening benefits (p. 5, line 25) by decreasing volume (Experiment 1) even after re-wetting (Experiment 2). The compositions may be massaged into dry hair, left on the hair for at least 5 minutes followed by further rinsing with water prior and combing (p. 3, lines 6-9). The composition may also be a rinse-off product with conditioning benefits (p. 5, lines 1-3). The composition may additionally include conditioning materials such as silicone-based conditioners and their emulsions, amino functional silicones, and cationic conditioners suitable for hair (p. 4, lines 4-7).
Since Richards discloses the use of various amino-functional silicones individually, the use of the individual species in combination would have been obvious since it is prima facie obvious to combine two compositions, each of which is taught by Richards to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.
Once the individual amino-functional silicones were included as a mixture, it would then have been further obvious to have included a tricarboxylic acid, such as citric acid, into the composition of Richards since Richards disclose wherein the hair composition may also contain other known ingredients normally used in hair treatment formulations and such acids are known ingredients normally used in hair treatment formulations with the added benefit of hair straightening as taught by Murray.
In regards to instant claim 1 reciting 0.1 to 10% of a cationic surfactant, Richards disclose 0.01 to 10% cationic surfactant, which overlaps with the claimed range. In the case where the claim ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
In regards to instant claims 1, 3, and 4, reciting 0.1 to 0.3% by weight of an amino functional silicone and 0.5 to 6% by weight of a silicone blend of dimethicone and amodimethicone in a ratio of 9:1; 0.1% wt. of an amino functional silicone; and 2 to 4% wt. of the silicone blend, respectively, Richards discloses wherein the composition comprises 0.1 to 20% by weight of the second silicone (e.g. dimethicone) and the third silicone (e.g. amino-functionalized silicone) in a weight ratio between 15:1 to 1:1. The claimed amounts would have been obvious from these ranges. For example, the composition may comprise 1.8% of the second silicone (e.g. dimethicone) and 0.3% the third silicone (e.g. amino-functionalized silicone) such that the composition comprises 2.1% of a silicone blend in a 6:1 weight ratio. As discussed above, it would have been obvious to have a mixture of amino-functionalized silicones. Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated amino-functionalized silicones totaling 0.3%. For example, 0.2% amodimethicone and 0.1% other amino-functionalized silicone. As such, a composition comprising 0.1% other amino-functionalized silicone and 2% dimethicone and amodimethicone (1.8% + 0.2%), wherein the weight ratio of dimethicone to amodimethicone is 9:1 is obvious.
In regards to instant claims 1 and 2 reciting wherein the composition comprises tricarboxylic acid in a range of 1%-20% and 3%-20% by weight, respectively, Murray et al. disclose wherein the composition comprises at least 4% wt. of a tricarboxylic acid, which overlaps with the claimed range. In the case where the claim ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
In regards to instant claim 6 reciting wherein the composition further comprises 0.1 to 15% wt. of a fatty material, Richards teaches wherein the composition comprises 0.01 to 10% of a fatty alcohol material. In the case where the claim ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
In regards to claim 8 reciting wherein the method of treatment of hair for frizz reduction comprising a step of rinsing off with water, Richards discloses wherein the hair is rinsed but does not disclose explicitly state wherein the hair is rinsed with water. However, it would have been prima facie obvious to one of ordinary skill in the art to have rinsed the hair with water since it is known in the art to rinse hair with water as taught by Murray.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/284,874 in view of Murray et al. (WO 2013/174575, 28 November 2013). The pending claims differ from the copending claims insofar as reciting 1 to 20% wt. of a tricarboxylic acid. However, Murray et al. disclose a hair treatment composition (Abstract) comprising at least 4% wt. of a bidentate or tridentate carboxylic acid (p. 1, lines 21-22). The carboxylic acid may be a tricarboxylic acid (p. 2, line 7), which shows straightening benefits (p. 5, line 25) by decreasing volume (Experiment 1). The composition may be applied to the hair after shampooing and rinsing (p. 3, lines 6-7) as a rinse-off product with conditioning benefits (p. 5, lines 1-3). The composition may additionally include conditioning materials such as silicone-based conditioners and their emulsions, amino functional silicones, and cationic conditioners suitable for hair (p. 4, lines 4-7). Therefore, it would have been obvious to have included a tricarboxylic acid into the pending claimed composition in order to provide the composition with hair straightening benefits as taught by Murray. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-8 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M TIEN whose telephone number is (571)272-8267. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.M.T./Examiner, Art Unit 4182                                                                                                                                                                                                        
/TRACY LIU/Primary Examiner, Art Unit 1612